DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 08/12/2021 have been entered, considered, and an action on the merits follows.
This second Non-Final Office Action is being processed due to the identification of previously existing issues under 35 U.S.C. 112(b), which are listed below.
Applicant’s argument regarding claim 1, found on pages 7-8 of the Remarks, have been considered but are not persuasive. The Applicant states that the cited prior art does not disclose claim 1 amended limitation “a die comprising a ferromagnetic material configured to intensify the magnetic field within the extrusion material”. The examiner respectfully disagrees and states that the combination of Lemelson (US 3874207 A) in view of Plata et al. (US 20020189313 A1) teaches that electromagnetically heated components, including containers and dies, are known to be comprised of ferromagnetic material, as listed in the Office Action below.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 9, “wherein the with the electromagnetic winding…” should read --wherein the electromagnetic winding…--.
Claim 12, “forcing a extrusion material…” should read --forcing an extrusion material…--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the magnetic field” within the extrusion material lacks antecedent basis.
Claim 1 recites “an electromagnetic winding disposed about the chamber and configured… to generate a magnetic field to reduce flow stress of the extrusion material.” Regarding recitation “a magnetic field”, it is unclear if said recitation is meant to refer to the previously set forth magnetic field, or it is meant to set forth an additional magnetic field. During examination, said recitation is interpreted to read --the magnetic field--, referring to the previously set forth magnetic field.
Claim 4 recites “…the tubular side wall opposite first end”, it is unclear if recitation “first end” is meant to refer to the previously set forth first end, or it is meant to set forth an additional end. During examination, said recitation is interpreted to read --the first end--, referring to the previously set forth first end.
Claim 10 recites “wherein the extrusion material is a metal.” Said wherein statement is attempting to further define the “extrusion material”, which is the workpiece of the claimed system. Said “extrusion material” is not positively recited in claim 1, because it is set forth in a 
Claim 13 recites “wherein the step of energizing an electromagnetic winding…” It is unclear if recitation “an electromagnetic winding” is meant to refer to the previously set forth electromagnetic winding of claim 12, or it is meant to set forth an additional winding. During examination, said recitation is interpreted to read --the electromagnetic winding-- referring to the previously set forth winding.
Claim 15 recites “wherein the extrusion material is maintained in a solid state.” Said recitation is in narrative form, which makes it unclear if said recitation is meant to positively set forth a method step of --maintaining--, or it is meant to further define the state of the extrusion material in one of the previously set forth method steps of claim 12.
Claim 16 recites “wherein the extrusion material comprises...” Said wherein statement is attempting to further define the “extrusion material”, which is the workpiece of the claimed system. Said “extrusion material” is not positively recited in claim 1, because it is set forth in a functional recitation of the preamble. The further defining wherein statement of claim 16 makes it unclear if the “extrusion material” is meant to be positively recited in claim 1 and be a required part of the claimed system of claim 1, e.g. claim 1 reciting --An electromagnetic extrusion system for extruding an extrusion material, comprising:… the extrusion material…--.
Claim 17 recites “wherein the extrusion material is aluminum...” Said wherein statement is attempting to further define the “extrusion material”, which is the workpiece of the claimed system. Said “extrusion material” is not positively recited in claim 1, because it is set forth in a functional recitation of the preamble. The further defining wherein statement of claim 17 makes 
Claim 18 recites “wherein the extrusion material comprises...” Said wherein statement is attempting to further define the “extrusion material”, which is the workpiece of the claimed system. Said “extrusion material” is not positively recited in claim 1, because it is set forth in a functional recitation of the preamble. The further defining wherein statement of claim 18 makes it unclear if the “extrusion material” is meant to be positively recited in claim 1 and be a required part of the claimed system of claim 1, e.g. claim 1 reciting --An electromagnetic extrusion system for extruding an extrusion material, comprising:… the extrusion material…--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 3874207 A) in view of Plata et al. (hereinafter Plata; US 20020189313 A1), and evidentiary reference Munz et al. (hereinafter Munz; US 20140225467 A1).
Regarding claim 1, Lemelson discloses an electromagnetic extrusion system (figure 4, element 251) for extruding an extrusion material (281), comprising:
a container defining a chamber (271) for holding the extrusion material (figure 4, i.e. the container (271) contains the extrusion material (281));
a die (271d) defining an opening in fluid communication with the chamber for the extrusion material to exit therefrom as an extrusion (figure 4, i.e. the die (271d) includes an opening, where an extrusion (281’) exits); and
an electromagnetic winding (278’) disposed about the chamber (271) and configured to carry an electrical current to generate the magnetic field (column 15, lines 6-12, i.e. induction 
Lemelson is silent on the material of the die (271d) comprising of ferromagnetic material, but Lemelson discloses that both the die (271d) and the chamber (271) are simultaneously heated via the electromagnetic winding (figure 4, i.e. the electromagnetic winding (278’) encloses and extends over the chamber (271) and the die (271d)).
However, in the same field of endeavor, Plata teaches an electromagnetic extrusion system (figure 1) where components of the extrusion system that are subjected to induction /electromagnetic heating are comprised of ferromagnetic material (paragraph 0015, i.e. the heating chamber is a component that is subjected to induction heating, where said container chamber is made out of ferromagnetic steel), in order to provide an efficient and uniform heating of the extrusion material (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the die of Lemelson that is subjected to electromagnetic heating to comprise of ferromagnetic material as taught by Plata, in order to provide an efficient and uniform heating of the extrusion material (paragraph 0034).
Regarding claimed recitation the ferromagnetic material being “configured to intensify the magnetic field within the extrusion material”, examiner notes that said recitation is a known inherent characteristic of ferromagnetic materials, as evidenced by Munz (paragraph 0022, i.e. “In order to intensify the magnetic field, the coil should be wound around a ferromagnetic component”).

Regarding claim 2, Lemelson further discloses the system further comprising a ram configured to push the extrusion material out of the opening (figure 4, i.e. a ram comprising a piston (275) is used to extrude the extrusion material (281)).

Regarding claim 4, Lemelson further discloses wherein the container includes a tubular side wall extending from a first end that is open to receive the ram (figure 4, i.e. the container (271) is tubular, receiving a ram (275) from an opening located at a leftmost end); and wherein the die is fixed relative to the container and is disposed at a second end of the tubular side wall opposite first end (figure 4, i.e. the die (271d) is fixed at an opposite end of the ram (275)).

Regarding claim 8, Plata further teaches wherein the ferromagnetic material includes an alloy comprising of nickel and cobalt (paragraph 0015).

Regarding claim 9, Lemelson further discloses the extrusion system further comprising a tool retainer block surrounding the container (figure 4, i.e. a rectangular block shaped tool retainer (278)), and wherein the electromagnetic winding is disposed within the tool retainer block (figure 4, i.e. the electromagnetic winding (278’) is disposed within the tool retainer block (278)).

Regarding claim 10, Lemelson further discloses wherein the extrusion material is metal (column 14, lines 43-48, i.e. “slugs of solid metal”).


Regarding claim 11, Lemelson discloses the electromagnetic extrusion system (figure 4) comprising the electromagnetic winding (278’) that is configured to generate a magnetic field (column 15, lines 6-12, i.e. induction coils generate “an intense magnetic field”; column 18, claim 5), wherein said magnetic field is capable of dissipating a dislocation defect structure within the extrusion material using a magnetoplasticity effect (examiner notes that the limitation of claim 11 is an intended use of the claimed extrusion system, where Lemelson’s extrusion system produces a magnetic field that is capable of producing a magnetoplasticity effect in the extrusion material; Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02 and MPEP 2114(II)).

Regarding claim 16, Lemelson further discloses wherein the extrusion material comprises a billet of metal in a solid state (column 14, lines 43-48, i.e. the extrusion material comprises slugs of solid metal).

Regarding claim 12 Lemelson discloses a method of operating an extrusion system (figure 1), comprising:
forcing a extrusion material to exit a chamber through an opening in a die (figure 1, i.e. an extrusion material (245) is forced through an opening of a die (234));
energizing an electromagnetic winding (241) disposed about the chamber (238) to produce a magnetic field in the extrusion material (column 4, lines 57-61, i.e. induction coils are 
reducing flow stress in the material by the magnetic field in the extrusion material (column 5, lines 41-45 and column 14, lines 43-49, i.e. heat is used to reduce resistance of movement of the extrusion material through the die, which indicates that internal flow stress of the extrusion material is reduced to facilitate the extrusion.);
Lemelson is silent on the material of the die (figure 1, element 237) comprising of ferromagnetic material, but Lemelson recognizes that both the die (237) and the chamber (238) are simultaneously heated via the electromagnetic winding (column 4, lines 57-61).
However, in the same field of endeavor, Plata teaches an electromagnetic extrusion system (figure 1) where components of the extrusion system that are subjected to induction /electromagnetic heating are comprised of ferromagnetic material (paragraph 0015, i.e. the heating chamber is a component that is subjected to induction heating, where said chamber is made out of ferromagnetic steel, furthermore, the chamber (figure 1, element 26a, 26b) substantially resemble the die of Lemelson), in order to provide an efficient and uniform heating of the extrusion material (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the die of Lemelson that is subjected to electromagnetic heating to comprise of ferromagnetic material as taught by Plata, in order to provide an efficient and uniform heating of the extrusion material (paragraph 0034).
Regarding claimed recitation the ferromagnetic material being “configured to intensify the magnetic field within the extrusion material”, examiner notes that said recitation is a known inherent characteristic of ferromagnetic materials, as evidenced by Munz (paragraph 0022, i.e. 

Regarding claim 13, Lemelson further discloses wherein the step of energizing an electromagnetic winding disposed about the chamber includes passing a DC electrical current through the electromagnetic winding (column 7, lines 21-32, i.e. direct current magnetic induction is used to energize the electromagnetic winding (241)).

Regarding claim 15, Lemelson further discloses wherein the extrusion material is maintained in a solid state (column 6, lines 5-19, i.e. a semi-molten condition indicates not all of the solid billet is molten, thus some material is still in a solid state).

Regarding claim 19, Lemelson further discloses wherein the extrusion material is aluminum or an alloy in which aluminum is the predominant metal (column 6, lines 5-6).

Claims 5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson in view of Plata, evidentiary reference Munz, and other embodiments of Lemelson.
Regarding claim 5, in the embodiment illustrated in figure 4, Lemelson discloses the electromagnet winding is wound about the chamber (figure 4, i.e. the electromagnetic winding (278’) is wound around the chamber (271)). Lemelson does not explicitly disclose said winding is wound helically. However, in an embodiment illustrated in figure 1, Lemelson teaches an electromagnetic winding that is helically wound around components that are subjected to heating (column 5, lines 2-6, i.e. a spirally wound induction heating coil is provided).


Regarding claim 7, in the embodiment illustrated in figure 4, Lemelson does not explicitly disclose the electrical current being direct current. However, in an embodiment illustrated in figure 1, Lemelson teaches that electromagnetic windings subjected to a direct current (column 7, line 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Lemelson’s electromagnetic windings are subjected to an electrical current that is direct current, as taught by Lemelson’s embodiment illustrated in figure 1, since Lemelson teaches that it is commonly known to use direct current for generating electromagnetic induction heat.

Regarding claim 17, in the embodiment illustrated in figure 4, Lemelson does not explicitly disclose wherein the extrusion material is aluminum. However, in an embodiment illustrated in figure 1, Lemelson teaches that Lemelson’s extrusion systems are capable of extruding metals such as aluminum (column 13, lines 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Lemelson’s extrusion systems are capable of extruding metals such as aluminum, as taught by Lemelson’s embodiment illustrated in figure 1,  .

Claim 6, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson in view of Plata, evidentiary reference Munz, and Jerome (US 5360329 A).
Regarding claim 6, Lemelson does not disclose wherein the electromagnetic winding is configured to produce a magnetic flux density of at least 2 Tesla. However, in the same field of endeavor, Jerome teaches an electromagnetic extrusion system (figure 1), wherein the electromagnetic winding is configured to produce a magnetic flux density between 100-1000 kilogauss in the extrusion material, in order to grain refine most ferrous and non-ferrous extrusion materials (column 13, lines 56-64, i.e. where 100 kilogauss is equivalent 10 Tesla, thus meeting the claimed “at least 2 Tesla” limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the electromagnetic extrusion system of Lemelson to produce a magnetic flux density of 100-1000 kilogauss as taught by Jerome, in order to be capable of grain refining most ferrous and non-ferrous extrusion materials (column 13, lines 56-64).

Regarding claim 18, Lemelson does not explicitly disclose wherein the extrusion material comprises steel, but recognizes that the electromagnetic extrusion system is capable of extruding metals such as aluminum (column 13, lines 23-24). However, in the same field of endeavor, Jerome teaches an electromagnetic extrusion system (figure 1) that is capable of extruding both aluminum and steel (column 16, lines 29-37), in order to produce new alloys having predetermined microstructures (column 16, lines 29-31).


Regarding claim 14, Lemelson does not disclose wherein the electromagnetic winding is configured to produce a magnetic flux density of at least 2 Tesla. However, in the same field of endeavor, Jerome teaches an electromagnetic extrusion system (figure 1), wherein the electromagnetic winding is configured to produce a magnetic flux density between 100-1000 kilogauss in the extrusion material, in order to grain refine most ferrous and non-ferrous extrusion materials (column 13, lines 56-64, i.e. where 100 kilogauss is equivalent 10 Tesla, thus meeting the claimed “at least 2 Tesla” limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the electromagnetic extrusion system of Lemelson to produce a magnetic flux density of 100-1000 kilogauss as taught by Jerome, in order to be capable of grain refining most ferrous and non-ferrous extrusion materials (column 13, lines 56-64).

Regarding claim 20, Lemelson does not explicitly disclose wherein the extrusion material comprises steel, but recognizes that the electromagnetic extrusion system is capable of extruding metals such as aluminum (column 6, lines 5-6). However, in the same field of endeavor, Jerome teaches an electromagnetic extrusion system (figure 1) that is capable of extruding both aluminum and steel (column 16, lines 29-37), in order to produce new alloys having predetermined microstructures (column 16, lines 29-31).
.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton et al. (hereinafter Pinkerton; CN 106653266 A) in view of Lemelson, Plata and evidentiary reference Munz.
Regarding claim 1, Pinkerton discloses an extrusion system (figure 3) for extruding an extrusion material (35), comprising:
a container (34) defining a chamber for holding the extrusion material (figure 3);
a die (38) defining an opening in fluid communication with the chamber for the extrusion material to exit therefrom as an extrusion (figure 4, i.e. an opening is defined between the die (38) and the container (34), where the extrusion material exits as a cylinder (36)); and
Pinkerton does not disclose an electromagnetic winding disposed about the chamber, but recognizes that the chamber (34) is heated (attached translation: paragraph 0049). However, in the same field of endeavor, Lemelson teaches an extrusion system (figure 4), the system comprising a chamber (271) that is heated by an electromagnetic winding (278’), where the electromagnetic winding (278’) is configured to carry an electrical current to generate a magnetic field (column 15, lines 6-12, i.e. induction coils generate “an intense magnetic field”; column 18, claim 5) to reduce flow stress of the extrusion material (said recitation is considered an intended use, where the extrusion systems of Pinkerton and Lemelson are capable of elevating the temperature of a workpiece to result in the reduction of the flow stress of the workpiece).

Pinkerton is also silent on the material of the die (figure 3, element 38) comprising of ferromagnetic material. However, in the same field of endeavor, Plata teaches an electromagnetic extrusion system (figure 1) where components of the extrusion system that are subjected to heating are comprised of ferromagnetic material (paragraph 0015, i.e. the heating chamber is a component that is subjected to induction heating, where said chamber is made out of ferromagnetic steel), in order to provide an efficient and uniform heating of the extrusion material (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the die of Pinkerton to comprise of ferromagnetic material as taught by Plata, in order to provide an efficient and uniform heating of the extrusion material (paragraph 0034).
Regarding claimed recitation the ferromagnetic material being “configured to intensify the magnetic field within the extrusion material”, examiner notes that said recitation is a known inherent characteristic of ferromagnetic materials, as evidenced by Munz (paragraph 0022, i.e. “In order to intensify the magnetic field, the coil should be wound around a ferromagnetic component”).


Regarding claims 2 and 3, Pinkerton further discloses the extrusion system (figure 3) further comprising a ram (37) configured to push the extrusion material out of the opening (36);
wherein the container has a cup shape with a tubular side wall defining an inner surface and extending in an axial direction from a solid base (figure 3); and
wherein the die (38) is configured to move with the ram (37) through the chamber with the opening extending between an outer surface of the die and the inner surface of the tubular side wall of the chamber (figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725